DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 07/05/2022.
The amendments filed on 07/05/2022 have been entered. Applicant has presently canceled claim 33. Accordingly claims 1, 2, 6-14, 16-17, 21, 25-32, and 34-35 are pending. Claims 1, 12, 13, 17, 21, 29, 32, and 35 are presently amended.
The previous rejections of claim 29-32 under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 25, 12-14, 16, 26, 17, 27, 29-31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al. (US 6,332,089B1, December 18, 2001, hereinafter “Acker”) in view of Stefanchik et al. (US 2013/0085510, April 4, 2013, hereinafter “Stefanchik”) and Huelman et al. (US 2016/0220314, August 2, 2016, hereinafter “Huelman”)
Regarding claim 1, Acker discloses a system for identifying a location of a lumen of a tubular body structure in a patient's body (e.g. Fig. 5 and corresponding description), comprising 
a flexible, longitudinally extending probe (“A site marking probe assembly in accordance with one embodiment of the invention includes an elongated probe in the form of a tube or catheter 20 having a proximal end 22, a distal end 24 and an elongated bore 26 extending between such ends” col. 8, ll. 1-10; also see “Control rod 36 may be a braided cable or other flexible element capable of bending and deforming along with tube 20, but also capable of transmitting axial thrust. Elongated probe or tube 20 is constructed and arranged to reach within the body of the patient to the desired location. For example, tube 20 may have the structure of a conventional catheter, bronchoscope, endoscope, laparoscope or the like.” col. 8, ll. 32-44; also see “instrument probe” e.g. col. 9, l. 52- col. 10, l. 20) configured to be inserted through the lumen in the tubular body structure in the patient (“probes inserted into the body through body orifices or through small holes to treat or measure structures within the body. For example, the devices commonly referred to as endoscopes include an elongated body having a distal end and a proximal end. The distal end of the probe body can be inserted into the gastrointestinal tract through a body orifice [...] Still other probes, commonly referred to as catheters, can be advanced through the vascular system, as through a vein or artery, or through other bodily passages such as the urinary tract.” col. 1, ll. 42-63), the probe comprising a longitudinally extending detectable portion (“field transducer” col. 8, ll. 10-30, col. 10, ll. 52-56; also see “The site probe may include guidewire or other elongated member and the site probe may emit the field along the length of such elongated member” col. 4, ll. 38-40); 
a teleoperated medical system (“Also, where the instrument probe is manipulated by automated equipment, the relative position can be provided as vector coordinates or any other convenient form to the automated equipment so as to control the movement of the instrument probe toward the site probe automatically.” col. 13, ll. 29-50; also see claim 15) comprising a surgical tool arranged to interact with the patient’s body (“Bore 208 is arranged to accommodate a conventional intrabody medical instrument such as scissors or forceps, or other surgical tool 210 operable from the proximal end or handle of the device. Surgical tool 210 may be any conventional surgical tool of the type commonly used in endoscopic, arthroscopic, laparoscopic surgical procedures, or a conventional biopsy sampling device.” col. 10, ll. 15-20); 
a control system (e.g. see system of Fig. 5 and corresponding description) comprising: 
an antenna array arranged to receive signals from the longitudinally extending detectable portion of the probe (“The apparatus further includes a set of field transducers or antennas 300 mounted in a frame of reference external to the patient. For example, field transducers 300 may be mounted to a patient-supporting bed. col. 11, ll. 5-9), and 
a processing system configured to process the received signals and identify a longitudinally extending position of the longitudinally extending detectable portion of the probe in a three-dimensional reference frame (“Antennas 300 are linked to a field transmitting and receiving device 302 and a computer 304, which in turn is linked to a displayed device such as a cathode ray tube 306. These elements are arranged to cooperate with the field transducers or position sensors on the site probe and on the instrument probe to determine the dispositions of the field transducers on the probes, and hence determine the dispositions of the site probe and the instrument probe in the frame of reference of the external field transducers or antennas. These elements of the apparatus can be as described in the aforementioned '091 or '199 patents.” col. 11, ll. 8-18; also see col. 8, ll. 6-30; also see e.g. “three locations coordinates” Abstract and “a system is disclosed which incorporates a catheter which includes a position measuring device which can determine the position of the catheter in three dimensions” pg. 5, ll. 27-36 of WO 96/05768 which is incorporated by reference), the processing system configured to identify a position of the surgical tool by calculating the position of the surgical tool within the three-dimensional reference frame (“These elements are arranged to cooperate with the field transducers or position sensors on the site probe and on the instrument probe to determine the dispositions of the field transducers on the probes, and hence determine the dispositions of the site probe and the instrument probe in the frame of reference of the external field transducers or antennas. These elements of the apparatus can be as described in the aforementioned '091 or '199 patents.” col. 11, ll. 8-18; also see col. 8, ll. 6-30; also see e.g. “three locations coordinates” Abstract and “a system is disclosed which incorporates a catheter which includes a position measuring device which can determine the position of the catheter in three dimensions” pg. 5, ll. 27-36 of WO 96/05768 which is incorporated by reference);
wherein the processing system is arranged to compare the identified position of the longitudinally extending detectable portion of the probe to the position of the surgical tool in the patient’s body to determine a distance between the identified position of the longitudinally extending detectable portion of the probe and the position of the surgical tool (“The relative disposition of the site probe and the instrument probe is determined from the properties of the detected fields and the instrument probe is directed toward the site probe on the basis of the so determined relative disposition. As used in this disclosure with reference to a single probe, the term "disposition" refers to the position of the probe, the orientation of the probe, or both. As used in this disclosure with reference to any two probes, the term "relative disposition" refers to the direction from one probe to the other, the distance from one probe to the other, or both. Thus, in determining relative disposition, the direction from one probe to the other, or the distance from one probe to the other can be determined.” col. 3, ll. 40-52; also see “Computer 304 can calculate the relative positions of the instrument probe distal end 206 and site probe body 28 by subtracting the positions of the two probes. That is, the system may substract the coordinates of the site probe distal end in the external frame of reference defined by external field transducers 300 from the coordinates of the site probe body 28 in the same frame of reference to arrive at the components of the relative position vector from the instrument probe distal end to the site probe body.” col. 13, ll. 30-36).
Although Acker discloses the processing system being configured to identify a position of the surgical tool by calculating the position of the surgical tool within the three-dimensional reference frame as stated above, Acker fails to disclose taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system.
However, Stefanchik teaches, in the same field of endeavor, identifying a position of the surgical tool by calculating the position of the surgical tool within the three-dimensional reference frame taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system (“Because movement of the platform 118 can be controlled by the controller 106 without intervention by human operating room staff, the controller can have an awareness of the position and orientation of the platform 118 relative to the support frame 108 or other components of the robot 104 (e.g., the surgical arms 110 to which the various end effectors 116 are coupled). The controller 106 can also obtain this awareness using the sensor system 120 described above.” [0034]; also see [0030], [0032], [0033]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system as taught by Stefanchik in order to maintain a fixed reference frame between the components of the teleoperated medical system ([0034] of Stefanchik).
Further, although Acker discloses wherein the processing system is arranged to activate a notification when the surgical tool is at a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure (“The position monitoring system detects the position of the reference probe in the same manner as it detects the positions of the site probe and instrument probe. Any substantial change in the relative positions of the site probe and reference probe indicates that one or the other of these probes has become dislodged from the tissue to which it is anchored. The system may be arranged to issue an automatic warning to the physician, such as a warning tone or visual indication upon occurrence of this condition.” col. 13, ll. 60-65), Acker fails to explicitly disclose wherein the processing system is arranged to activate a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure.
However Huelman teaches, in the same field of endeavor, wherein the processing system is arranged to activate a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure (“The notification module 318 may include a set of instructions stored in the memory 302, which, when executed by the processor 300, cause the processor 300 to compare the current distance between the distal end 212 of the surgical instrument 22 and the implantable device 20 with the threshold data 312 to determine if the distal end 212 of the surgical instrument 22 is within the predetermined distance of the implantable device 20. This comparison may involve determining whether current distance between the distal end 212 of the surgical instrument 22 and the implantable device 20 is less than or equal to the predetermined distance stored in the threshold data 312. If so, the notification module 318 may cause the processor 300 to output a control signal that activates the notification unit 28. By activating the notification unit 28, the notification unit 28 may, for example, generate vibrations, emit light, display a warning graphic or text, sound an alarm or buzzer, or any combination thereof.” [0071]; Figs. 1-13 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with wherein the processing system is arranged to activate a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure as taught by Huelman in order to avoid injury to an anatomical structure (abstract of Huelman). 
Regarding claim 6, Acker further discloses wherein the surgical tool is one of an instrument tip, a cannula, and an endoscope (“Bore 208 is arranged to accommodate a conventional intrabody medical instrument such as scissors or forceps, or other surgical tool 210 operable from the proximal end or handle of the device. Surgical tool 210 may be any conventional surgical tool of the type commonly used in endoscopic, arthroscopic, laparoscopic surgical procedures, or a conventional biopsy sampling device.” col. 10, ll. 15-20).
Regarding claim 7, Acker further discloses a display viewable by a health care provider (display 306, e.g. see Fig. 5 and corresponding description), the processing system being arranged to overlay an image of the location of the longitudinally extending detectable portion of the probe over viewable images on the display (“Also, the system may augment the display 306 by providing a prominent indication of the direction from the instrument probe distal end to the site probe as, for example, a bold arrow 308 extending in that direction. The indicia representing the instrument probe and the site probe on the display may have different characteristics, such as different colors or shapes, so that the physician can readily distinguish them from one another. The display need not show any image of the patient's tissues. However, if previously acquired image data is readily available and can be readily registered with the probe position data, the previously acquired image data can be displayed in registration with the indicia representing the probes.” col. 12, ll. 45-57; also see “Thus, the disposition of field transducer 722 may be detected by means of fields transmitted to or from one or more additional field transducers, the detected disposition is correlated to the frame of reference of previously-acquired imaging data, and a representation of the catheter tip is superposed on a display showing the image from the previously-acquired data.” col. 17, ll. 15-20). 
Regarding claim 8, Acker further discloses wherein the longitudinally extending detectable portion comprises a plurality of spaced detectable segments (“For example, the sensor 30 may be a multiaxis, solid-state position sensor of the type disclosed in the aforementioned U.S. Pat. No. 5,558,091. Such a sensor incorporates a plurality of transducers sensitive to magnetic field components in mutually orthogonal directions. Other suitable position sensors include coils as disclosed in the aforementioned U.S. Pat. No. 5,391,199 and in PCT Application PCT/US95/01103, now published as PCT International Publication WO 96/05768, the disclosure of which is hereby incorporated herein by reference. Such coils may be provided as a single coil or as a plurality of orthogonal coils capable of detecting field components in orthogonal directions.” col. 8, ll. 15-26; also see e.g. Fig. 1 of US 5558091A and Fig. 2 of WO1996005768, which have been incorporated by reference).
Regarding claim 9, Acker further discloses wherein the antenna is a pad with a plurality of spaced antennas, the pad being arranged to be disposed adjacent to and external of the patient’s body (“The apparatus further includes a set of field transducers or antennas 300 mounted in a frame of reference external to the patient. For example, field transducers 300 may be mounted to a patient-supporting bed.” col. 11, ll. 5-8; also see Fig. 5 and corresponding description).
Regarding claim 25, Acker further discloses wherein the notification is one of a flashing alert on a display, a change in color, a textual message display, an audible alarm, or a tactile alert (“warning tone” col. 13, ll. 60-65). Examiner notes that Huelman also teaches wherein the notification is one of a textual message display, an audible alarm, or a tactile alert (“the notification unit 28 may, for example, generate vibrations, emit light, display a warning graphic or text, sound an alarm or buzzer, or any combination thereof.” [0071]).

Regarding claim 12, Acker discloses a system for detecting a location of a lumen of a tubular body structure in a patient's body relative to a location of a surgical tool (e.g. Fig. 5 and corresponding description, comprising 
a flexible, longitudinally extending probe (“A site marking probe assembly in accordance with one embodiment of the invention includes an elongated probe in the form of a tube or catheter 20 having a proximal end 22, a distal end 24 and an elongated bore 26 extending between such ends” col. 8, ll. 1-10; also see “Control rod 36 may be a braided cable or other flexible element capable of bending and deforming along with tube 20, but also capable of transmitting axial thrust. Elongated probe or tube 20 is constructed and arranged to reach within the body of the patient to the desired location. For example, tube 20 may have the structure of a conventional catheter, bronchoscope, endoscope, laparoscope or the like.” col. 8, ll. 32-44) configured to be inserted through the lumen in the tubular body structure of the patient (“probes inserted into the body through body orifices or through small holes to treat or measure structures within the body. For example, the devices commonly referred to as endoscopes include an elongated body having a distal end and a proximal end. The distal end of the probe body can be inserted into the gastrointestinal tract through a body orifice [...] Still other probes, commonly referred to as catheters, can be advanced through the vascular system, as through a vein or artery, or through other bodily passages such as the urinary tract.” col. 1, ll. 42-63), the longitudinally extending probe having a longitudinally extending detectable portion along a longitudinal length (“field transducer” col. 8, ll. 10-30; also see “The site probe may include guidewire or other elongated member and the site probe may emit the field along the length of such elongated member” col. 4, ll. 38-40); 
a teleoperated medical system (“Also, where the instrument probe is manipulated by automated equipment, the relative position can be provided as vector coordinates or any other convenient form to the automated equipment so as to control the movement of the instrument probe toward the site probe automatically.” col. 13, ll. 29-50; also see claim 15) comprising a surgical tool arranged to interact with the patient's body to perform a surgical task on the patient (“instrument probe 200 [...] Bore 208 is arranged to accommodate a conventional intrabody medical instrument such as scissors or forceps, or other surgical tool 210 operable from the proximal end or handle of the device. Surgical tool 210 may be any conventional surgical tool of the type commonly used in endoscopic, arthroscopic, laparoscopic surgical procedures, or a conventional biopsy sampling device.” col. 9, l. 52- col. 10, l. 20); and 
 a control system configured to a) detect a longitudinally extending position of the longitudinally extending detectable portion (“The apparatus further includes a set of field transducers or antennas 300 mounted in a frame of reference external to the patient. For example, field transducers 300 may be mounted to a patient-supporting bed. Antennas 300 are linked to a field transmitting and receiving device 302 and a computer 304, which in turn is linked to a displayed device such as a cathode ray tube 306. These elements are arranged to cooperate with the field transducers or position sensors on the site probe and on the instrument probe to determine the dispositions of the field transducers on the probes, and hence determine the dispositions of the site probe and the instrument probe in the frame of reference of the external field transducers or antennas. These elements of the apparatus can be as described in the aforementioned '091 or '199 patents.” col. 11, ll. 5-18; also see Fig. 5 and corresponding description), b) calculate a position of the surgical tool within a three-dimensional reference frame (“These elements are arranged to cooperate with the field transducers or position sensors on the site probe and on the instrument probe to determine the dispositions of the field transducers on the probes, and hence determine the dispositions of the site probe and the instrument probe in the frame of reference of the external field transducers or antennas. These elements of the apparatus can be as described in the aforementioned '091 or '199 patents.” col. 11, ll. 8-18; also see col. 8, ll. 6-30; also see e.g. “three locations coordinates” Abstract and “a system is disclosed which incorporates a catheter which includes a position measuring device which can determine the position of the catheter in three dimensions” pg. 5, ll. 27-36 of WO 96/05768 which is incorporated by reference), and c) compare the detected longitudinally extending position of the longitudinally extending detectable portion to the position of the surgical tool in the patient’s body to inhibit undesired interference between the tubular body structure containing the longitudinally extending detectable portion and the surgical tool (“Thus, in determining relative disposition, the direction from one probe to the other, or the distance from one probe to the other can be determined. Preferably, however, both direction and distance are determined so as to completely determine the relative positions of the two probes. The orientations of one or both probes may also be determined.” col. 3, ll. 50-55; also see col. 13, ll. 30-40; Examiner notes that the limitation “to inhibit undesired interference between the tubular body structure containing the longitudinally extending detectable portion and the surgical tool” recites intended use without further limiting the structure of the claimed system).
Although Acker discloses b) calculate a position of the surgical tool within a three-dimensional reference frame as stated above, Acker fails to disclose taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system.
However, Stefanchik teaches, in the same field of endeavor, identifying a position of the surgical tool by calculating the position of the surgical tool within the three-dimensional reference frame taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system (“Because movement of the platform 118 can be controlled by the controller 106 without intervention by human operating room staff, the controller can have an awareness of the position and orientation of the platform 118 relative to the support frame 108 or other components of the robot 104 (e.g., the surgical arms 110 to which the various end effectors 116 are coupled). The controller 106 can also obtain this awareness using the sensor system 120 described above.” [0034]; also see [0030], [0032], [0033]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system as taught by Stefanchik in order to maintain a fixed reference frame between the components of the teleoperated medical system ([0034] of Stefanchik).
Further, although Acker discloses the control system configured to activate a notification when the surgical tool is at a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure (“The position monitoring system detects the position of the reference probe in the same manner as it detects the positions of the site probe and instrument probe. Any substantial change in the relative positions of the site probe and reference probe indicates that one or the other of these probes has become dislodged from the tissue to which it is anchored. The system may be arranged to issue an automatic warning to the physician, such as a warning tone or visual indication upon occurrence of this condition.” col. 13, ll. 60-65), Acker fails to explicitly disclose the detection system configured to activate a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure.
However Huelman teaches, in the same field of endeavor, the detection system configured to activate a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure (“The notification module 318 may include a set of instructions stored in the memory 302, which, when executed by the processor 300, cause the processor 300 to compare the current distance between the distal end 212 of the surgical instrument 22 and the implantable device 20 with the threshold data 312 to determine if the distal end 212 of the surgical instrument 22 is within the predetermined distance of the implantable device 20. This comparison may involve determining whether current distance between the distal end 212 of the surgical instrument 22 and the implantable device 20 is less than or equal to the predetermined distance stored in the threshold data 312. If so, the notification module 318 may cause the processor 300 to output a control signal that activates the notification unit 28. By activating the notification unit 28, the notification unit 28 may, for example, generate vibrations, emit light, display a warning graphic or text, sound an alarm or buzzer, or any combination thereof.” [0071]; Figs. 1-13 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with the detection system configured to activate a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure as taught by Huelman in order to avoid injury to an anatomical structure (abstract of Huelman). 
Regarding claim 13, Acker further discloses wherein the control system comprises an antenna array arranged to receive signals from the longitudinally extending detectable portion (antennas 300 in Fig. 5 and corresponding description).
Regarding claim 14, Acker further discloses wherein the surgical tool is one of an instrument tip, a cannula, and an endoscope (“Bore 208 is arranged to accommodate a conventional intrabody medical instrument such as scissors or forceps, or other surgical tool 210 operable from the proximal end or handle of the device. Surgical tool 210 may be any conventional surgical tool of the type commonly used in endoscopic, arthroscopic, laparoscopic surgical procedures, or a conventional biopsy sampling device.” col. 10, ll. 15-20).
Regarding claim 16, Acker further discloses a display viewable by a health care provider (display 306, e.g. see Fig. 5 and corresponding description) and a processing system (e.g. computer 304, Fig. 5 and corresponding description) being arranged to overlay an image of the longitudinally extending detectable portion over viewable images on the display (“Also, the system may augment the display 306 by providing a prominent indication of the direction from the instrument probe distal end to the site probe as, for example, a bold arrow 308 extending in that direction. The indicia representing the instrument probe and the site probe on the display may have different characteristics, such as different colors or shapes, so that the physician can readily distinguish them from one another. The display need not show any image of the patient's tissues. However, if previously acquired image data is readily available and can be readily registered with the probe position data, the previously acquired image data can be displayed in registration with the indicia representing the probes.” col. 12, ll. 45-57; also see “Thus, the disposition of field transducer 722 may be detected by means of fields transmitted to or from one or more additional field transducers, the detected disposition is correlated to the frame of reference of previously-acquired imaging data, and a representation of the catheter tip is superposed on a display showing the image from the previously-acquired data.” col. 17, ll. 15-20.
Regarding claim 26, Acker further discloses wherein the notification is one of a flashing alert on a display, a change in color, a textual message display, an audible alarm, or a tactile alert (“warning tone” col. 13, ll. 60-65). Examiner notes that Huelman also teaches wherein the notification is one of a textual message display, an audible alarm, or a tactile alert (“the notification unit 28 may, for example, generate vibrations, emit light, display a warning graphic or text, sound an alarm or buzzer, or any combination thereof.” [0071]).

Regarding claim 17, Acker discloses a method (“method of guiding medical instruments” col. 3, ll. 30-57) comprising: 
inserting a flexible, longitudinally extending probe (“A site marking probe assembly in accordance with one embodiment of the invention includes an elongated probe in the form of a tube or catheter 20 having a proximal end 22, a distal end 24 and an elongated bore 26 extending between such ends” col. 8, ll. 1-10; also see “Control rod 36 may be a braided cable or other flexible element capable of bending and deforming along with tube 20, but also capable of transmitting axial thrust. Elongated probe or tube 20 is constructed and arranged to reach within the body of the patient to the desired location. For example, tube 20 may have the structure of a conventional catheter, bronchoscope, endoscope, laparoscope or the like.” col. 8, ll. 32-44; also see “instrument probe” e.g. col. 9, l. 52- col. 10, l. 20 ) through a lumen in a tubular body structure in a patient (“probes inserted into the body through body orifices or through small holes to treat or measure structures within the body. For example, the devices commonly referred to as endoscopes include an elongated body having a distal end and a proximal end. The distal end of the probe body can be inserted into the gastrointestinal tract through a body orifice [...] Still other probes, commonly referred to as catheters, can be advanced through the vascular system, as through a vein or artery, or through other bodily passages such as the urinary tract.” col. 1, ll. 42-63), the longitudinally extending probe having a longitudinally extending detectable portion (“field transducer” col. 8, ll. 10-30, also see col. 10, ll. 52-56; also see “The site probe may include guidewire or other elongated member and the site probe may emit the field along the length of such elongated member” col. 4, ll. 38-40); 
inserting a surgical tool in a patient (“probes inserted into the body through body orifices or through small holes to treat or measure structures within the body. For example, the devices commonly referred to as endoscopes include an elongated body having a distal end and a proximal end. The distal end of the probe body can be inserted into the gastrointestinal tract through a body orifice [...] Still other probes, commonly referred to as catheters, can be advanced through the vascular system, as through a vein or artery, or through other bodily passages such as the urinary tract.” col. 1, ll. 42-63) with a teleoperated medical system (“Also, where the instrument probe is manipulated by automated equipment, the relative position can be provided as vector coordinates or any other convenient form to the automated equipment so as to control the movement of the instrument probe toward the site probe automatically.” col. 13, ll. 29-50; also see claim 15); and 
calculating a position of the surgical tool within a three-dimensional reference frame (“These elements are arranged to cooperate with the field transducers or position sensors on the site probe and on the instrument probe to determine the dispositions of the field transducers on the probes, and hence determine the dispositions of the site probe and the instrument probe in the frame of reference of the external field transducers or antennas. These elements of the apparatus can be as described in the aforementioned '091 or '199 patents.” col. 11, ll. 8-18; also see col. 8, ll. 6-30; also see e.g. “three locations coordinates” Abstract and “a system is disclosed which incorporates a catheter which includes a position measuring device which can determine the position of the catheter in three dimensions” pg. 5, ll. 27-36 of WO 96/05768 which is incorporated by reference);
detecting a longitudinally extending position of the longitudinally extending detectable portion of the longitudinally extending probe (“Antennas 300 are linked to a field transmitting and receiving device 302 and a computer 304, which in turn is linked to a displayed device such as a cathode ray tube 306. These elements are arranged to cooperate with the field transducers or position sensors on the site probe and on the instrument probe to determine the dispositions of the field transducers on the probes, and hence determine the dispositions of the site probe and the instrument probe in the frame of reference of the external field transducers or antennas. These elements of the apparatus can be as described in the aforementioned '091 or '199 patents.” col. 11, ll. 8-18) in the three-dimensional reference frame (col. 8, ll. 6-30; also see e.g. “three locations coordinates” Abstract and “a system is disclosed which incorporates a catheter which includes a position measuring device which can determine the position of the catheter in three dimensions” pg. 5, ll. 27-36 of WO 96/05768 which is incorporated by reference) with an antenna arranged to receive signals from the longitudinally extending detectable portion (“The apparatus further includes a set of field transducers or antennas 300 mounted in a frame of reference external to the patient. For example, field transducers 300 may be mounted to a patient-supporting bed. col. 11, ll. 5-9);
comparing the detected longitudinally extending position of the longitudinally extending probe to the position of the surgical tool in the patient’s body to determine a distance between the detected position of the longitudinally extending position of the longitudinally extending probe (“The relative disposition of the site probe and the instrument probe is determined from the properties of the detected fields and the instrument probe is directed toward the site probe on the basis of the so determined relative disposition. As used in this disclosure with reference to a single probe, the term "disposition" refers to the position of the probe, the orientation of the probe, or both. As used in this disclosure with reference to any two probes, the term "relative disposition" refers to the direction from one probe to the other, the distance from one probe to the other, or both. Thus, in determining relative disposition, the direction from one probe to the other, or the distance from one probe to the other can be determined.” col. 3, ll. 40-52; also see “Computer 304 can calculate the relative positions of the instrument probe distal end 206 and site probe body 28 by subtracting the positions of the two probes. That is, the system may substract the coordinates of the site probe distal end in the external frame of reference defined by external field transducers 300 from the coordinates of the site probe body 28 in the same frame of reference to arrive at the components of the relative position vector from the instrument probe distal end to the site probe body.” col. 13, ll. 30-36).
Although Acker discloses calculating a position of the surgical tool within a three-dimensional reference frame as stated above, Acker fails to disclose taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system.
However, Stefanchik teaches, in the same field of endeavor, identifying a position of the surgical tool by calculating the position of the surgical tool within the three-dimensional reference frame taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system (“Because movement of the platform 118 can be controlled by the controller 106 without intervention by human operating room staff, the controller can have an awareness of the position and orientation of the platform 118 relative to the support frame 108 or other components of the robot 104 (e.g., the surgical arms 110 to which the various end effectors 116 are coupled). The controller 106 can also obtain this awareness using the sensor system 120 described above.” [0034]; also see [0030], [0032], [0033]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system as taught by Stefanchik in order to maintain a fixed reference frame between the components of the teleoperated medical system ([0034] of Stefanchik).
Further, although Acker discloses activating a notification when the surgical tool is at a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure (“The position monitoring system detects the position of the reference probe in the same manner as it detects the positions of the site probe and instrument probe. Any substantial change in the relative positions of the site probe and reference probe indicates that one or the other of these probes has become dislodged from the tissue to which it is anchored. The system may be arranged to issue an automatic warning to the physician, such as a warning tone or visual indication upon occurrence of this condition.” col. 13, ll. 60-65), Acker fails to explicitly disclose activating a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure.
However Huelman teaches, in the same field of endeavor, activating a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure (“The notification module 318 may include a set of instructions stored in the memory 302, which, when executed by the processor 300, cause the processor 300 to compare the current distance between the distal end 212 of the surgical instrument 22 and the implantable device 20 with the threshold data 312 to determine if the distal end 212 of the surgical instrument 22 is within the predetermined distance of the implantable device 20. This comparison may involve determining whether current distance between the distal end 212 of the surgical instrument 22 and the implantable device 20 is less than or equal to the predetermined distance stored in the threshold data 312. If so, the notification module 318 may cause the processor 300 to output a control signal that activates the notification unit 28. By activating the notification unit 28, the notification unit 28 may, for example, generate vibrations, emit light, display a warning graphic or text, sound an alarm or buzzer, or any combination thereof.” [0071]; Figs. 1-13 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with activating a notification when the surgical tool is closer than a distance threshold from the longitudinally extending detectable portion of the probe in the tubular body structure as taught by Huelman in order to avoid injury to an anatomical structure (abstract of Huelman). 
Regarding claim 27, Acker further discloses wherein activating the notification comprises activating one of a flashing alert on a display, a change in color, a textual message display, an audible alarm, or a tactile alert (“warning tone” col. 13, ll. 60-65). Examiner notes that Huelman also teaches wherein the notification is one of a textual message display, an audible alarm, or a tactile alert (“the notification unit 28 may, for example, generate vibrations, emit light, display a warning graphic or text, sound an alarm or buzzer, or any combination thereof.” [0071]).

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of Stefanchik and Huelman as applied to claim 1 above and further in view of Dumoulin et al. (US 5,211,165, May 18, 1993, hereinafter “Dumoulin”).
Regarding claim 2, Acker modified by Stefanchik and Huelman discloses the limitations of claim 1 as stated above. Although Acker discloses the control system being a non-ionizing electromagnetic system, which examiner notes includes RF and microwave (“Other devices for detecting disposition of probes equipped with position sensors by transmission of non-ionizing fields are known in the art. As is known in the art, electromagnetic or magnetic fields can be transmitted between an antenna or field transducer mounted in an external frame of reference and a position sensor or field transducer on a probe, and the disposition of the probe can be calculated from the characteristics of the fields detected by the transducer on the probe.” col. 11, ll. 15-25), Acker fails to explicitly disclose the control system being an RF or microwave detection system. Examiner notes that Frank teaches the use of an RF detection system. 
However, Dumoulin teaches, in the same field of endeavor, the control system being and RF detection system (“A tracking system in which radiofrequency signals emitted by an invasive device such as a catheter are detected and used to measure the position and orientation of the invasive device within a subject. Detection of the radiofrequency signals is accomplished with coils having sensitivity profiles which vary approximately linearly with position. The invasive device has a transmit coil attached near its end and is driven by a low power RF source to produce a dipole electromagnetic field that can be detected by an array of receive coils distributed around a region of interest of the subject. The position and orientation of the device as determined by the tracking system are superimposed upon independently acquired Medical Diagnostic images, thereby minimizing the diagnostic exposure times. One or more invasive devices can be simultaneously tracked.” Abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with the control system being an RF detection system as taught by Dumoulin. Replacing one type of detection system for another known detection system is an obvious substitution of one known element for another. The replacement would be expected to yield a predictable result, e.g. position detection of the probe. 
Regarding claim 10, Acker modified by Stefanchik and Huelman discloses the limitations of claim 1 as stated above. Although Acker discloses wherein the antenna comprises an array of transmitters and receivers (see antennas 300 and field transmit/receiver 302 in Fig. 5 and corresponding description) and the antennas detecting/transmitting non-ionizing electromagnetic fields, which Examiner notes includes RF and microwave (“Other devices for detecting disposition of probes equipped with position sensors by transmission of non-ionizing fields are known in the art. As is known in the art, electromagnetic or magnetic fields can be transmitted between an antenna or field transducer mounted in an external frame of reference and a position sensor or field transducer on a probe, and the disposition of the probe can be calculated from the characteristics of the fields detected by the transducer on the probe.” col. 11, ll. 15-25), Acker fails to explicitly disclose the array being RF. Examiner notes that Frank teaches an RF array.
However, Dumoulin teaches, in the same field of endeavor, the array being RF (“The invasive device has a transmit coil attached near its end and is driven by a low power RF source to produce a dipole electromagnetic field that can be detected by an array of receive coils distributed around a region of interest of the subject. The position and orientation of the device as determined by the tracking system are superimposed upon independently acquired Medical Diagnostic images, thereby minimizing the diagnostic exposure times. One or more invasive devices can be simultaneously tracked.” Abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with the array being RF as taught by Dumoulin. Replacing one type of antenna for another known antenna is an obvious substitution of one known element for another. The replacement would be expected to yield a predictable result, e.g. position detection of the probe. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of Stefanchik and Huelman as applied to claim 1 above and further in view of Ballester et al. (EP 3195786A1, July 26, 2017, hereinafter “Ballester”).
Regarding claim 11, Acker modified by Stefanchik and Huelman discloses the limitations of claim 1 as stated above but fails to disclose wherein the probe comprises an array of microwave receivers. 
However, Ballester teaches, in the same field of endeavor, a probe (“an internal unit which, in use, is introduced within a body passage of a patient (e.g. the colon, the stomach, the esophagus, the trachea, etc.)” [0008]) that comprises an array of microwave receivers (“The system comprising an internal unit (10) comprising two arrays of N transmitter and N receiver antennas (11R, 11 T) for transmitting a microwave signal(s) to one or more body tissues of a patient and for detecting a scattered microwave signal(s) by said one or more body tissues” Abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with wherein the probe comprises an array of microwave receivers as taught by Ballester in order to provide a safe and low cost imaging technique that does not require direct contact ([0003] of Ballester).

Claims 29-31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of Stefanchik and Huelman as applied to claims 1, 12, and 17 above and further in view of Frank (US 2008/0174409, July 24, 2008). 
Regarding claims 29-31, Acker modified by Stefanchik and Huelman discloses the limitations of claim 1 (12 and 17, respectively) as stated above. Although Acker discloses an antenna array disposed upon an operating table under the patient, the antenna array arranged to receive the signals from the longitudinally extending detectable portion of the probe, the antenna array comprising all antennas of the control system (antennas 300, Fig. 5 and corresponding description), Acker fails to explicitly discloses the control system comprises a pad disposable upon an operating table under the patient, the pad comprising an antenna array.
However, Frank teaches, in the same field of endeavor, a control system comprising a pad disposable upon an operating table under the patient, the pad comprising an antenna array (“auxiliary receiving antennae to increase the ability of the system to receive the signal transmitted from the RFID tag. The antennae are situated in an array that is preferably mounted within a standard size mattress pad adapted to be situated beneath the patient on the operating table.” [0014]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with the control system comprises a pad disposable upon an operating table under the patient, the pad comprising an antenna array as taught by Frank in order to increase detection ability regardless of orientation of the probe or varying patient size ([0016] of Frank). 
Regarding claim 34, Acker modified by Stefanchik and Huelman discloses the limitations of claim 1 as stated above but fails to disclose wherein the antenna array is disposed in a mat sized to fit on a bed underneath the patient.
However, Frank teaches, in the same field of endeavor, wherein the antenna array is disposed in a mat sized to fit on a bed underneath the patient (“The antenna pairs 40, 42 and decoders 30 of array C are preferably embedded in the upper half a mattress 44 made of insulating material such as foam rubber. Mattress 44 is designed to be placed on top of the operating table so as to align the array with the torso of the patient.” [0074]; also see “the mattress on the operating table under the patient” Abstract; also see Fig. 7 and corresponding description). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with wherein the antenna array is disposed in a mat sized to fit on a bed underneath the patient as taught by Frank in order to increase detection ability regardless of orientation of the probe or varying patient size ([0016] of Frank).
Regarding claim 35, Acker modified by Stefanchik, Huelman, and Frank discloses the limitations of claim 34 as stated above and Frank further teaches, in the same field of endeavor, wherein the mat comprises antennas aligned in rows and columns (see Figs. 6-7 and corresponding descriptions). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with wherein the mat comprises antennas aligned in rows and columns as taught by Frank in order to increase detection ability regardless of orientation of the probe or varying patient size ([0016] of Frank).

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of Gutbrod et al. (US 2017/0273732, filed March 23, 2017, hereinafter “Gutbrod”), Stefanchik, and Huelman. 
Regarding claim 21, Acker discloses a system for identifying the shape of a plastic encased braided metallic structure inserted into an anatomical structure in a body (e.g. Fig. 5 and corresponding description), comprising 
an encased braided metallic structure (“A site marking probe assembly in accordance with one embodiment of the invention includes an elongated probe in the form of a tube or catheter 20 having a proximal end 22, a distal end 24 and an elongated bore 26 extending between such ends. [...] A control rod 36 in the form of a flexible shaft extends axially within bore 26 from outside the proximal end 22 of the tube to the site probe body 28. Control rod 36 may be a braided cable or other flexible element capable of bending and deforming along with tube 20, but also capable of transmitting axial thrust. Elongated probe or tube 20 is constructed and arranged to reach within the body of the patient to the desired location. For example, tube 20 may have the structure of a conventional catheter, bronchoscope, endoscope, laparoscope or the like.” col. 8, ll. 5-45) inserted into the body through a natural orifice (“probes inserted into the body through body orifices or through small holes to treat or measure structures within the body. For example, the devices commonly referred to as endoscopes include an elongated body having a distal end and a proximal end. The distal end of the probe body can be inserted into the gastrointestinal tract through a body orifice” col. 1, ll. 45-50), comprising a longitudinally extending detectable portion (“field transducer” col. 8, ll. 10-30, col. 10, ll. 52-56; also see “The site probe may include guidewire or other elongated member and the site probe may emit the field along the length of such elongated member” col. 4, ll. 38-40); 
	a teleoperated medical system (“Also, where the instrument probe is manipulated by automated equipment, the relative position can be provided as vector coordinates or any other convenient form to the automated equipment so as to control the movement of the instrument probe toward the site probe automatically.” col. 13, ll. 29-50; also see claim 15) comprising a surgical tool arranged to interact with the body (“Bore 208 is arranged to accommodate a conventional intrabody medical instrument such as scissors or forceps, or other surgical tool 210 operable from the proximal end or handle of the device. Surgical tool 210 may be any conventional surgical tool of the type commonly used in endoscopic, arthroscopic, laparoscopic surgical procedures, or a conventional biopsy sampling device.” col. 10, ll. 15-20); and
a control system (e.g. see system of Fig. 5 and corresponding description) comprising: 
an antenna arranged to bounce signals off the longitudinally extending detectable portion (“The apparatus further includes a set of field transducers or antennas 300 mounted in a frame of reference external to the patient. For example, field transducers 300 may be mounted to a patient-supporting bed. col. 11, ll. 5-9, also see Fig. 5 and corresponding description), and 
a processing system configured to process received signals and identify a braided metallic structure position of the longitudinally extending detectable portion of the encased braided metallic structure in a three-dimensional reference frame (“Antennas 300 are linked to a field transmitting and receiving device 302 and a computer 304, which in turn is linked to a displayed device such as a cathode ray tube 306. These elements are arranged to cooperate with the field transducers or position sensors on the site probe and on the instrument probe to determine the dispositions of the field transducers on the probes, and hence determine the dispositions of the site probe and the instrument probe in the frame of reference of the external field transducers or antennas. These elements of the apparatus can be as described in the aforementioned '091 or '199 patents.” col. 11, ll. 8-18; also see col. 8, ll. 6-30; also see e.g. “three locations coordinates” Abstract and “a system is disclosed which incorporates a catheter which includes a position measuring device which can determine the position of the catheter in three dimensions” pg. 5, ll. 27-36 of WO 96/05768 which is incorporated by reference); the processing system configured to identify a position of a surgical tool by calculating the position of the surgical tool within the three-dimensional reference frame (“These elements are arranged to cooperate with the field transducers or position sensors on the site probe and on the instrument probe to determine the dispositions of the field transducers on the probes, and hence determine the dispositions of the site probe and the instrument probe in the frame of reference of the external field transducers or antennas. These elements of the apparatus can be as described in the aforementioned '091 or '199 patents.” col. 11, ll. 8-18; also see col. 8, ll. 6-30; also see e.g. “three locations coordinates” Abstract and “a system is disclosed which incorporates a catheter which includes a position measuring device which can determine the position of the catheter in three dimensions” pg. 5, ll. 27-36 of WO 96/05768 which is incorporated by reference); and   the processing system configured to compare the identified position of the braided metallic structure position to the position of the surgical tool to determine a distance between the identified position of the braided metallic structure position and the position of the surgical tool (“The relative disposition of the site probe and the instrument probe is determined from the properties of the detected fields and the instrument probe is directed toward the site probe on the basis of the so determined relative disposition. As used in this disclosure with reference to a single probe, the term "disposition" refers to the position of the probe, the orientation of the probe, or both. As used in this disclosure with reference to any two probes, the term "relative disposition" refers to the direction from one probe to the other, the distance from one probe to the other, or both. Thus, in determining relative disposition, the direction from one probe to the other, or the distance from one probe to the other can be determined.” col. 3, ll. 40-52; also see “Computer 304 can calculate the relative positions of the instrument probe distal end 206 and site probe body 28 by subtracting the positions of the two probes. That is, the system may substract the coordinates of the site probe distal end in the external frame of reference defined by external field transducers 300 from the coordinates of the site probe body 28 in the same frame of reference to arrive at the components of the relative position vector from the instrument probe distal end to the site probe body.” col. 13, ll. 30-36).
Although Acker discloses the braided metallic structure being encased in e.g. a tube or a catheter (e.g. see Fig. 1 and corresponding description), Acker fails to explicitly disclose a plastic encasing. 
However, Gutbrod teaches, in the same field of endeavor, a plastic encased braided metallic structure (“The addition of metal in the form of a braided mesh layer sandwiched in between layers of plastic tubing may be used to increase the rotational stiffness of the catheter 102.” [0057]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Gutbrod with a plastic encasing as taught by Gutbrod in order to increase rotational stiffness of the catheter ([0057] of Gutbrod).
Further, although Acker disclose the processing system configured to identify a position of a surgical tool by calculating the position of the surgical tool within the three-dimensional reference frame as stated above, Acker fails to disclose taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system.
However, Stefanchik teaches, in the same field of endeavor, identifying a position of the surgical tool by calculating the position of the surgical tool within the three-dimensional reference frame taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system (“Because movement of the platform 118 can be controlled by the controller 106 without intervention by human operating room staff, the controller can have an awareness of the position and orientation of the platform 118 relative to the support frame 108 or other components of the robot 104 (e.g., the surgical arms 110 to which the various end effectors 116 are coupled). The controller 106 can also obtain this awareness using the sensor system 120 described above.” [0034]; also see [0030], [0032], [0033]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with taking into account an orientation of components of the teleoperated medical system, the components comprising an extendable arm, a rotatable joint, and a pose of a surgical table of the teleoperated medical system as taught by Stefanchik in order to maintain a fixed reference frame between the components of the teleoperated medical system ([0034] of Stefanchik).
Finally, although Acker discloses wherein the processing system is arranged to activate a notification when the surgical tool is at a distance threshold from the braided metallic structure position (“The position monitoring system detects the position of the reference probe in the same manner as it detects the positions of the site probe and instrument probe. Any substantial change in the relative positions of the site probe and reference probe indicates that one or the other of these probes has become dislodged from the tissue to which it is anchored. The system may be arranged to issue an automatic warning to the physician, such as a warning tone or visual indication upon occurrence of this condition.” col. 13, ll. 60-65), Acker fails to explicitly disclose wherein the processing system is arranged to activate a notification when the surgical tool is closer than a distance threshold from the braided metallic structure position.
However Huelman teaches, in the same field of endeavor, wherein the processing system is arranged to activate a notification when the surgical tool is closer than a distance threshold the braided metallic structure position (“The notification module 318 may include a set of instructions stored in the memory 302, which, when executed by the processor 300, cause the processor 300 to compare the current distance between the distal end 212 of the surgical instrument 22 and the implantable device 20 with the threshold data 312 to determine if the distal end 212 of the surgical instrument 22 is within the predetermined distance of the implantable device 20. This comparison may involve determining whether current distance between the distal end 212 of the surgical instrument 22 and the implantable device 20 is less than or equal to the predetermined distance stored in the threshold data 312. If so, the notification module 318 may cause the processor 300 to output a control signal that activates the notification unit 28. By activating the notification unit 28, the notification unit 28 may, for example, generate vibrations, emit light, display a warning graphic or text, sound an alarm or buzzer, or any combination thereof.” [0071]; Figs. 1-13 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with wherein the processing system is arranged to activate a notification when the surgical tool is closer than a distance threshold from the braided metallic structure position as taught by Huelman in order to avoid injury to an anatomical structure (abstract of Huelman). 
Regarding claim 28, Acker further discloses wherein the notification is one of a flashing alert on a display, a change in color, a textual message display, an audible alarm, or a tactile alert (“warning tone” col. 13, ll. 60-65). Examiner notes that Huelman also teaches wherein the notification is one of a textual message display, an audible alarm, or a tactile alert (“the notification unit 28 may, for example, generate vibrations, emit light, display a warning graphic or text, sound an alarm or buzzer, or any combination thereof.” [0071]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of Gutbrod, Stefanchik, and Huelman as applied to claim 21 above and further in view of Frank.
Regarding claim 32, Acker modified by Gutbrod, Stefanchik, and Huelman discloses the limitations of claim 21 as stated above. Although Acker discloses wherein the antenna is disposed upon an operating table under the patient, the antenna arranged to receive the signals from the longitudinally extending detectable portion of the probe, the antenna comprising all antennas of the control system (antennas 300, Fig. 5 and corresponding description), Acker fails to explicitly disclose wherein the antenna is disposed in a pad disposable upon an operating table under the body, the pad comprising an antenna array.
However, Frank teaches, in the same field of endeavor, wherein the antenna is disposed in a pad disposable upon an operating table under the body, the pad comprising an antenna array (“auxiliary receiving antennae to increase the ability of the system to receive the signal transmitted from the RFID tag. The antennae are situated in an array that is preferably mounted within a standard size mattress pad adapted to be situated beneath the patient on the operating table.” [0014]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Acker with wherein the antenna is disposed in a pad disposable upon an operating table under the body, the pad comprising an antenna array as taught by Frank in order to increase detection ability regardless of orientation of the probe or varying patient size ([0016] of Frank). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793